667 F.2d 456
SOUTHWEST EXPRESS CO., INC., Petitioner,v.INTERSTATE COMMERCE COMMISSION, Respondents.
No. 81-4445.
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1982.

Petition for Review of An Order of the Interstate Commerce Commission.
T. C. Hope, President, Arlington, Tex., for petitioner.
Charles Alan Stark, ICC, Washington, D. C., for respondents.
Hugh T. Matthews, Dallas, Tex., for intervenor, Steere Tank Lines.
Before GEE, GARZA and TATE, Circuit Judges.
PER CURIAM:


1
On October 27, 1981, the Southwest Express Co., Inc. filed a petition to review an order of the Commission revoking a certificate of authority previously issued to Southwest.  The petition, captioned "Appeal of Decision," was signed by the corporation through T. C. Hope, its president.  On November 18, 1981, the clerk's office by ex parte order granted Southwest's motion that it represent itself pro se through its representative, T. C. Hope, who owns 91% of its stock.  Upon motion by the Commission that we reconsider the order permitting the corporation to proceed pro se, we vacated the order on January 5, 1982.  The Commission cited authorities holding that a corporation can appear in a court of record only through an attorney at law and that the corporation has no constitutional right of representation by a lawyer.  No contrary authority has been brought to our attention.


2
The Commission had also filed a motion to dismiss or, in the alternative to hold the proceedings in abeyance until Southwest amends its petition for review in certain respects, such as requiring identity of the specific Commission order of which review was sought and setting forth the jurisdictional basis as required by statute.  The Commission also contended that this court does not have jurisdiction of the petition for review if it was not signed by an attorney authorized to practice in this court.


3
On January 5, 1982, we denied the motion to dismiss the petition for review, but we granted the alternative motion to hold the proceedings in abeyance pending petitioner's amending its petition for review.


4
On January 26, 1982, the clerk's office received and filed a letter dated January 23 from Southwest Express, signed by T. C. Hope, President.  We attach this letter as an appendix to this opinion.  We interpret the substance of this communication to be that Southwest Express refuses to amend its petition and, more particularly, refuses to appear through an attorney at law; and it requests this court to enter its decision on its petition without further formality, so that Southwest may secure from a higher court a review of its contention that it is adequately before this court.


5
Accordingly, the petition for review by Southwest Express, Inc., will be dismissed unless the corporation files proceedings in this court on or before 5:00 p. m. on February 15, 1982, showing good cause to the contrary.

APPENDIX

6
NOTE: OPINION CONTAINS TABLE OR OTHER DATA THAT IS NOT VIEWABLETO THE HONORABLE JUDGES IN SAID COURT:


7
It becomes more apparent that the Government of this court and its Administrators are dedicated to the prevarication of the Status Quo.


8
Since, the court has accepted the Surrogate Protestant (Respondent's) proposals to deny me "Due Process", the petitioner can not afford and will not pay a lawyer to represent me in this cause.


9
I recommend the Court make it's decision, which becomes more apparent, and move on.  It becomes more obvious that there is no justice left in America, when a citizen is forced through the system to support the American Bar Association by the unconstitutional ruling of this Country's judges (Lawyers).


10
I recommend this court make its decision to further deny Civil Rights to the petitioner and move out of the way, so we can contiue the fights for our rights in higher courts.


11
Signed,


12
/s/ T. C. Hope

T. C. Hope, President
CC: Charles Stark
CC: Hugh Matthews